In an action to recover damages for personal injuries, etc., the defendant U.S. Electrical Motors, a Division of Emerson Electric Co., appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated June 5, 2001, which granted the plaintiffs’ motion to strike a notice to admit dated January 16, 2001, and to quash a subpoena served on their attorney.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted that branch of the plaintiffs’ motion which was to strike the notice to admit dated January 16, 2001, since several of the demands contained therein sought “admissions as to material and ultimate issues” (Kimmel v Paul, Weiss, Rifkind, Wharton & Garrison, 214 AD2d 453; see, Berg v Flower Fifth Ave. Hosp., 102 AD2d 760). Furthermore, a notice to admit is not to be used “as a substitute for existing discovery devices” (Jonas v Liberty Lines Tr., 142 AD2d 554, 555), or as “a subterfuge for obtaining further discovery” (Hodes v City of New York, 165 AD2d 168, 171).
The Supreme Court properly granted that branch of the plaintiffs’ motion which was to quash the subpoena served on their attorney, since the appellant sought to compel that attorney to testify at trial about confidential matters (see, CPLR 4503 [a]). Santucci, J.P., Smith, Goldstein and Friedmann, JJ., concur.